Exhibit 10.3

 

The Bonus contemplated in this Agreement will not be paid unless the Settlement
Agreement in the Louisiana Suit has received final, non-appealable approval by
the Court
and the settlement proceeds thereunder are distributed pursuant to its terms.

 

RETENTION AWARD AGREEMENT

 

This Retention Award Agreement (this “Agreement”), dated as of December 31,
2005, is by and between 3CI Complete Compliance Corporation, d/b/a American 3CI
(“Employer”), and             (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Employer is a party to a Settlement Agreement, dated as of November 11,
2005, as it may be modified from time to time (the “Settlement Agreement”),
pursuant to which the parties have agreed to settle all claims in cause no.
467704-A, Robb et al. v. Stericycle, Inc. et al., in the First Judicial District
Court, Caddo Parish, Louisiana (the “Court”);

 

WHEREAS, the distribution of settlement proceeds agreed to in the Settlement
Agreement will occur when the Final Order and Judgment, as defined in the
Settlement Agreement, entered in the Louisiana Suit becomes final and no longer
subject to review by appeal (the “Effective Time of Settlement” as further
defined in the Settlement Agreement);

 

WHEREAS, Employer believes it will obtain a material benefit if Employee remains
an employee of Employer until the Effective Time of Settlement;

 

WHEREAS, Employer has created an Employee Retention Program, of which this
Agreement is a part, in an effort to retain its employees and provide an
incentive to its employees to continue working for Employer until the Effective
Time of Settlement;

 

NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employer and Employee agree as
follows:

 


1.                                       STAY BONUS.  IF EMPLOYEE REMAINS IN
CONTINUOUS AND ACTIVE EMPLOYMENT WITH EMPLOYER FROM THE DATE OF THIS AGREEMENT
TO THE EFFECTIVE TIME OF SETTLEMENT, EMPLOYEE SHALL BE ENTITLED TO, AND EMPLOYER
SHALL PAY TO EMPLOYEE, HIS REPRESENTATIVE OR HIS ESTATE, A CASH BONUS IN THE
AMOUNT OF $           (THE “BONUS”) UNDER THE TERMS OF THE 3CI EMPLOYEE
RETENTION PROGRAM.  SUBJECT TO EMPLOYER’S OBLIGATIONS UNDER APPLICABLE TAX LAWS,
THE BONUS WILL BE PAID IN A SINGLE LUMP-SUM CASH PAYMENT EITHER
CONTEMPORANEOUSLY WITH, OR AS SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING,
THE EFFECTIVE TIME OF SETTLEMENT.  NOTWITHSTANDING ANY PROVISION IN THIS
AGREEMENT TO THE CONTRARY, NO BONUS OR ANY OTHER AMOUNT SHALL BE PAID TO
EMPLOYEE UNDER THIS AGREEMENT UNLESS AND UNTIL THE EFFECTIVE TIME OF SETTLEMENT.

 

--------------------------------------------------------------------------------


 


2.                                       NO RIGHT TO CONTINUE EMPLOYMENT. 
NOTHING IN THIS AGREEMENT ALTERS THE EMPLOYMENT AT-WILL RELATIONSHIP BETWEEN
EMPLOYEE AND EMPLOYER.  EMPLOYER SHALL HAVE THE RIGHT AT ANY TIME TO TERMINATE,
WITH OR WITHOUT CAUSE, AS DEFINED BELOW, THE EMPLOYMENT OF EMPLOYEE. 
NOTWITHSTANDING THIS RIGHT OF TERMINATION, HOWEVER, IF EMPLOYEE’S EMPLOYMENT
WITH EMPLOYER PRIOR TO THE EFFECTIVE TIME OF SETTLEMENT IS TERMINATED (A) BY
EMPLOYER, FOR ANY REASON OTHER THAN FOR “CAUSE,” INCLUDING DEATH OR DISABILITY,
OR (B) BY EMPLOYEE, BECAUSE EMPLOYER HAS CHANGED ANY OF THE MATERIAL TERMS OF
EMPLOYEE’S EMPLOYMENT (E.G. JOB DUTIES, EXISTING REMUNERATION AND BENEFITS,
PLACE OF WORK) AND SUCH CHANGE HAS MADE EMPLOYEE’S JOB SUBSTANTIALLY MORE
ONEROUS FOR EMPLOYEE, THEN, EMPLOYEE SHALL BE ENTITLED TO, AND EMPLOYER SHALL
PAY, THE BONUS AT THE TIME AND ON THE TERMS OTHERWISE SPECIFIED IN THIS
AGREEMENT.  AS USED IN THIS AGREEMENT, “CAUSE” SHALL MEAN (I) EMPLOYEE’S GROSS
NEGLIGENCE IN THE PERFORMANCE OF HIS DUTIES AS AN EMPLOYEE OF THE COMPANY, OR
THE INTENTIONAL NONPERFORMANCE OR INTENTIONAL MIS-PERFORMANCE OF SUCH DUTIES;
(II) EMPLOYEE’S FAILURE TO ABIDE BY OR COMPLY WITH THE COMPANY’S WRITTEN
POLICIES AND PROCEDURES AS OF THE DATE OF THIS AGREEMENT; (III) EMPLOYEE’S
DISHONESTY, FRAUD OR WILLFUL MISCONDUCT WITH RESPECT TO THE BUSINESS OR AFFAIRS
OF THE COMPANY; (IV) EMPLOYEE’S CONVICTION OF A FELONY OR OTHER CRIME INVOLVING
MORAL TURPITUDE; OR (V) EMPLOYEE’S ABUSE OF ALCOHOL OR DRUGS (LEGAL OR ILLEGAL)
THAT, IN THE SPECIAL COMMITTEE’S SOLE JUDGMENT, IMPAIRS THE EMPLOYEE’S ABILITY
TO PERFORM HIS OR HER DUTIES AS AN EMPLOYEE OF THE COMPANY.  EMPLOYER REPRESENTS
TO EMPLOYEE THAT AS OF THE DATE OF THIS AGREEMENT EMPLOYER IS NOT AWARE OF ANY
BASIS FOR EMPLOYER TO TERMINATE EMPLOYEE’S EMPLOYMENT FOR CAUSE.


 


3.                                       RELEASES.


 


A.                                       GENERAL RELEASE BY EMPLOYEE.  EFFECTIVE
AT THE EFFECTIVE TIME OF SETTLEMENT, EMPLOYEE, FOR HIMSELF/HERSELF AND ON BEHALF
OF HIS/HER ATTORNEYS, HEIRS, ASSIGNS, EXECUTORS, REPRESENTATIVES AND
ADMINISTRATORS, HEREBY IRREVOCABLY AND UNCONDITIONALLY RELEASES AND FOREVER
DISCHARGES EMPLOYER AND EACH OF ITS CURRENT AND FORMER PARENT, SUBSIDIARY,
AFFILIATED, AND RELATED CORPORATIONS, FIRMS, ASSOCIATIONS, PARTNERSHIPS, AND
ENTITIES (AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS), AND THE CURRENT AND
FORMER OWNERS, PARTNERS, SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ATTORNEYS, REPRESENTATIVES AND INSURERS OF SAID CORPORATIONS, FIRMS,
ASSOCIATIONS, PARTNERSHIPS, AND ENTITIES (HEREINAFTER COLLECTIVELY REFERRED TO
AS THE “RELEASEES”) FROM ALL CLAIMS, COMPLAINTS, GRIEVANCES, LIABILITIES,
OBLIGATIONS, PROMISES, AGREEMENTS, DAMAGES, CAUSES OF ACTION, RIGHTS, DEBTS,
WAGES, COMMISSIONS, DEMANDS, CONTROVERSIES, COSTS, LOSSES, AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND EXPENSES) WHATSOEVER (THE “ EMPLOYEE CLAIMS”)
UNDER ANY MUNICIPAL, LOCAL, STATE, OR FEDERAL LAW, COMMON OR STATUTORY, WHETHER
ARISING IN CONTRACT OR TORT, FOR ANY ACTIONS OR OMISSIONS WHATSOEVER, WHETHER
KNOWN OR UNKNOWN, THAT EXIST OR MAY EXIST PRIOR TO, OR CONTEMPORANEOUSLY WITH,
THE EFFECTIVE TIME OF SETTLEMENT.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, EMPLOYEE DOES NOT RELEASE PURSUANT TO THIS AGREEMENT
ANY EMPLOYEE CLAIMS UNDER OR AGAINST (I) EMPLOYER REGARDING OR UNDER EMPLOYER’S
401K PLAN, EMPLOYER’S DENTAL, HEALTH, EMPLOYEE BENEFIT AND WELFARE PLANS OR
POLICIES, THIS AGREEMENT, HOURLY OR SALARIED COMPENSATION, BONUSES, OVERTIME,
VACATION OR SICK PAY, AND INDEMNITY; AND (II) STERICYCLE, INC. AND WASTE
SYSTEMS, INC. AND THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES (EXCLUDING
EMPLOYER), SUCCESSORS, ASSIGNS, DIRECTORS, OFFICERS, AGENTS, ATTORNEYS,
REPRESENTATIVES AND INSURERS, AND JACK W. SCHULER, MARK C. MILLER, FRANK J. M.
TEN BRINK, AND ANTHONY J. TOMASELLO, AND THEIR RESPECTIVE AFFILIATES (EXCLUDING
EMPLOYER), HEIRS, ASSIGNS, REPRESENTATIVES, AGENTS, ATTORNEYS AND INSURERS.

 

2

--------------------------------------------------------------------------------


 


B.                                      GENERAL RELEASE BY EMPLOYER.  EFFECTIVE
AT THE EFFECTIVE TIME OF SETTLEMENT, EMPLOYER HEREBY IRREVOCABLY AND
UNCONDITIONALLY RELEASES AND FOREVER DISCHARGES EMPLOYEE FROM ALL CLAIMS,
GRIEVANCES, LIABILITIES, OBLIGATIONS, PROMISES, AGREEMENTS, DAMAGES, CAUSES OF
ACTION, RIGHTS, DEBTS, DEMANDS, CONTROVERSIES, COSTS, LOSSES, AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND EXPENSES) WHATSOEVER (THE “EMPLOYER CLAIMS”)
UNDER ANY MUNICIPAL, LOCAL, STATE, OR FEDERAL LAW, COMMON OR STATUTORY, WHETHER
ARISING IN CONTRACT OR TORT, FOR ANY ACTIONS OR ADMISSIONS WHATSOEVER, WHETHER
KNOWN OR UNKNOWN, THAT EXISTED OR MAY HAVE EXISTED PRIOR TO, OR
CONTEMPORANEOUSLY WITH, THE EFFECTIVE TIME OF SETTLEMENT.  NOTWITHSTANDING
ANYTHING CONTAINED TO THE CONTRARY IN THIS AGREEMENT, EMPLOYER DOES NOT RELEASE
PURSUANT TO THIS AGREEMENT ANY EMPLOYER CLAIMS AGAINST EMPLOYEE, HIS OR HER
HEIRS, ASSIGNS, REPRESENTATIVES, AGENTS, ATTORNEYS AND INSURERS, FOR ANY ACTS OR
OMISSIONS OF EMPLOYEE CONSTITUTING “CAUSE” AS DEFINED IN THIS AGREEMENT.


 


4.                                       EFFECT ON RETIREMENT AND OTHER BENEFIT
PLANS.  FOR PURPOSES OF ANY EMPLOYEE BENEFIT PLANS OF EMPLOYER, INCLUDING ITS
401K PLAN, ANY PAYMENTS MADE PURSUANT TO THIS AGREEMENT SHALL BE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING THE METHOD OF COMPUTING COMPENSATION OR
CONTRIBUTIONS, OF SUCH PLAN AS THEY EXIST AT THE EFFECTIVE TIME OF SETTLEMENT. 
NEITHER THIS AGREEMENT NOR ANY PAYMENTS MADE PURSUANT TO THIS AGREEMENT ARE
INTENDED TO CONSTITUTE A “RETIREMENT PLAN” OR “WELFARE PLAN” UNDER THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED.


 


5.                                       NON-ASSIGNABILITY.  EMPLOYEE MAY NOT
ASSIGN, PLEDGE OR OTHERWISE DISPOSE OF ANY OF HER OR HIS RIGHTS, OBLIGATIONS, OR
INTERESTS UNDER THIS AGREEMENT.  IF EMPLOYEE ATTEMPTS TO ASSIGN, PLEDGE OR
OTHERWISE DISPOSE OF ANY RIGHT EMPLOYEE MAY HAVE UNDER THIS AGREEMENT, OR IF ANY
LEVY, ATTACHMENT, EXECUTION, OR SIMILAR PROCESS UPON THE RIGHT OR INTEREST
CONFERRED BY THIS AGREEMENT OCCURS, EMPLOYER MAY IMMEDIATELY TERMINATE THIS
AGREEMENT AND EMPLOYEE’S RIGHT TO RECEIVE ANY PAYMENTS PURSUANT TO THIS
AGREEMENT, AND THIS AGREEMENT AND ALL OF EMPLOYEE’S RIGHTS PURSUANT TO THIS
AGREEMENT SHALL THEREUPON BECOME NULL AND VOID.


 


6.                                       PAYMENT FROM THE SETTLEMENT PROCEEDS.
THE BONUS IS PART OF THE SETTLEMENT PROCEEDS TO BE OBTAINED BY EMPLOYER PURSUANT
TO THE SETTLEMENT AGREEMENT.  THE BONUS CONTEMPLATED TO BE PAID HEREUNDER WILL
NOT BE PAID UNLESS THE SETTLEMENT AGREEMENT IS FINALLY APPROVED BY THE COURT AND
UNTIL THE EFFECTIVE TIME OF SETTLEMENT.


 


7.                                       INTERPRETATION.  THE SPECIAL COMMITTEE
OF EMPLOYER SHALL HAVE FULL AND SOLE POWER AND AUTHORITY TO INTERPRET, CONSTRUE,
AND ADMINISTER THIS AGREEMENT.  THE SPECIAL COMMITTEE’S INTERPRETATIONS AND
CONSTRUCTION HEREOF, AND ACTIONS HEREUNDER, INCLUDING THE AMOUNT OR RECIPIENT OF
ANY BONUS, SHALL BE BINDING AND CONCLUSIVE ON ALL PERSONS AND ENTITIES FOR ALL
PURPOSES.  NONE OF THE INDIVIDUAL MEMBERS OF THE SPECIAL COMMITTEE, THE SPECIAL
COMMITTEE, EMPLOYER OR ANY OFFICER OR DIRECTOR OF EMPLOYER SHALL BE LIABLE TO
ANY PERSON OR ENTITY, INCLUDING EMPLOYEE AND HER OR HIS REPRESENTATIVE OR AGENT,
FOR ANY ACTION TAKEN, OR OMITTED TO BE TAKEN, IN CONNECTION WITH THE
INTERPRETATION AND ADMINISTRATION OF THIS AGREEMENT UNLESS ATTRIBUTABLE TO HIS,
HER OR ITS A LACK OF GOOD FAITH.


 


8.                                       TAX WITHHOLDING.  EMPLOYER SHALL
WITHHOLD FROM ANY BONUS PAYMENT ALL INCOME, EMPLOYMENT, AND OTHER TAXES AND
BENEFITS AS EMPLOYER DEEMS NECESSARY TO SATISFY THE EMPLOYEE’S OBLIGATIONS
PURSUANT TO ANY LAW OR GOVERNMENT REGULATION OR RULING OR EMPLOYEE

 

3

--------------------------------------------------------------------------------


 


BENEFIT PLAN.  THE AGGREGATE AMOUNT REQUIRED TO BE WITHHELD FROM ANY BONUS PAID
PURSUANT TO THIS AGREEMENT SHALL BE DEDUCTED FROM SUCH BONUS PAYMENT.


 


9.                                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO ANY CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION).  LITIGATION CONCERNING ANY DISPUTE OVER THE INTERPRETATION OR
ENFORCEMENT OF THIS AGREEMENT WILL BE FILED AND RESOLVED IN A FEDERAL OR STATE
COURT IN TARRANT COUNTY, TEXAS.


 


10.                                 ATTORNEY FEES.   IF A DISPUTE ARISES OVER
THE INTERPRETATION OR ENFORCEMENT OF THIS AGREEMENT, THE PREVAILING PARTY IN ANY
LITIGATION SHALL BE ENTITLED TO THE RECOVERY OF HIS, HER OR ITS ATTORNEY FEES
FROM THE NON-PREVAILING PARTY.


 


11.                                 DEFINITIONS.   ANY CAPITALIZED TERM IN THIS
AGREEMENT THAT IS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANING GIVEN IT
IN THE SETTLEMENT AGREEMENT.


 


12.                                 NO REDUCTION.   EMPLOYER DOES NOT HAVE, AND
WILL NOT ATTEMPT TO EXERCISE, ANY RIGHT OF OFFSET, RECOUPMENT, COUNTERCLAIM OR
SIMILAR RIGHT TO REDUCE OR EXCUSE PAYMENT OF THE BONUS.


 


13.                                 SCOPE AND MODIFICATION OF AGREEMENT.  THIS
AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT REGARDING A RETENTION BONUS OR THE
BONUS BETWEEN EMPLOYER AND EMPLOYEE AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS
ORAL OR WRITTEN AGREEMENTS OR UNDERSTANDINGS OF EMPLOYER AND EMPLOYEE REGARDING
THE SUBJECT MATTER HEREOF.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN,
THIS AGREEMENT MAY NOT BE MODIFIED EXCEPT BY WRITTEN AGREEMENT SIGNED BY A
MEMBER OF THE SPECIAL COMMITTEE ON BEHALF OF EMPLOYER AND BY EMPLOYEE.


 


14.                                 NOTICE.   ALL NOTICES, DEMANDS, REQUESTS OR
OTHER COMMUNICATIONS THAT MAY BE OR ARE REQUIRED TO BE GIVEN, SERVED OR SENT
UNDER THIS AGREEMENT WILL BE IN WRITING AND WILL BE MAILED BY FIRST-CLASS,
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PRE-PAID, OR TRANSMITTED BY
HAND DELIVERY, OR FAX WITH CONFIRMATION OF RECEIPT OBTAINED, OR OVER-NIGHT
COURIER WITH DELIVERY RECEIPT OBTAINED, AS FOLLOWS:

 

 

(a)

If to Employer:

 

 

 

 

 

 

 

3CI Complete Compliance Corporation

 

 

1517 W. North Carrier Parkway, Suite 104

 

 

Grand Prairie, Texas 75050

 

 

Attention: President

 

 

 

 

 

(b)

If to Employee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employer and Employee may each designate by notice in writing a new address to
which any notice, demand, request or communication may thereafter be given. 
Each notice, demand, request or communication that is mailed, delivered or
transmitted in the manner described above

 

4

--------------------------------------------------------------------------------


 

shall be deemed given and received for all purposes at such time as it is
actually delivered to or received by the addressee or at such time as delivery
is refused by the addressee upon presentation.

 


15.                                 BINDING EFFECT.   THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND THEIR SPOUSES, HEIRS AND
PERSONAL AND LEGAL REPRESENTATIVES.


 


16.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL
AND ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

[Remainder of page left intentionally blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

3CI COMPLETE COMPLIANCE CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

I accept the Bonus award eligibility made hereby and agree to be bound by the
terms of this Agreement.  I represent and acknowledge that this Agreement
contains the entire understanding between Employer and me concerning the Bonus. 
There are no representations, agreements, arrangements, or understandings, oral
or written, between Employer and me concerning the subject matter of this
Agreement that are not fully expressed herein.

 

 

 

 

 

 

 

 

Name (print):

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

6

--------------------------------------------------------------------------------